Citation Nr: 1721132	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  11-08 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran completed an honorable career in the U.S. Navy, serving on active duty from March 1958 to February 1961, from July 1961 to February 1971, and from October 1973 to April 1982.  He died in November 2008.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran died of myelodysplasia and cirrhosis of the liver.  

2.  The evidence does not show that the Veteran was exposed to benzene during active service, and his myelodysplasia and cirrhosis of the liver are not otherwise linked to disease or injury incurred or aggravated in service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death are not satisfied.  38 U.S.C.A. §§ 1110, 1131, 1137, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.312 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied, or no prejudicial error exists.  38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016); see Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).  Although a December 2008 notice letter did not provide notice as to how to substantiate a claim for service connection or inform the appellant of the disabilities for which service connection had already been established, this was harmless error.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007); Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009).  Specifically, the March 2011 statement of the case (SOC) provided such notice, and thus a reasonable person could be expected to understand what was needed to substantiate the claim.  Moreover, the appellant has demonstrated actual knowledge of what is needed, stating that the Veteran's death from myelodysplasia was caused by his exposure to benzene and other chemicals during active service.  Accordingly, any deficiency in the December 2008 notice letter was harmless error.  See Shinseki 556 U.S. at 410; see also Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

A VA medical opinion has not been obtained.  The only theory of service connection for the cause of death advanced by the appellant is her statement that the Veteran's death from myelodysplasia was caused by exposure to benzene and other chemicals during service.  As discussed in more detail below, such exposure is not shown.  Neither the appellant nor the record reasonably raises any other potential relationship to active service.  Accordingly, a medical opinion is not warranted, as there is no reasonable possibility that it would aid in substantiating the claim.  See Wood v. Peake, 520 F.3d 1345, 1349 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1321-22 (Fed. Cir. 2008); 38 U.S.C.A § 5103A(a)(1).  

II. Analysis

When a veteran dies of a service-connected disability, VA shall pay disability and indemnity compensation (DIC) benefits for the cause of death to the Veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  In order to establish service connection for the cause of death, the evidence must show that a service-connected disability was either the principal cause of death or a contributory cause.  38 C.F.R. § 3.312(a).  A contributory cause of death is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c).  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially to the cause of death.  Id.

Entitlement to DIC benefits for the cause of a veteran's death may be established by showing that a disability for which service connection has already been awarded was the principal or a contributory cause of death.  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).   Otherwise, the claimant must first establish service connection for a disability shown to have caused or contributed to the veteran's death.  Id. 

Service connection will generally be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection, the evidence must show (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Here, the appellant states that the Veteran's death from myelodysplasia was caused by exposure to benzene and other chemicals during active service.  See November 2008 VA Form 21-4138.  The appellant did not explain how the Veteran was exposed to such chemicals or produce any evidence or information regarding chemical exposure.  Her unsupported statement is not sufficient to establish such exposure and is outweighed by the absence of records or other evidence of in-service chemical exposure.  Cf. Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that the absence of supporting records can weigh against lay evidence asserting certain non-combat events during service such as chemical exposure).  The circumstances of the Veteran's service do not otherwise support benzene exposure.  The service personnel records show that his duties included being chief of an electronic repair shop, where he was responsible for the maintenance and repair of electronic gear such as radio equipment.  The evidence does not show that he was exposed to benzene or other chemicals that may be linked to myelodysplasia in this capacity or in some other manner.  Neither the appellant nor the record reasonably raises any other potential relationship to service.  

Accordingly, in the absence of an in-service disease, injury, or event, the preponderance of the evidence weighs against service connection for myelodysplasia.  See Holton, 557 F.3d at 1366; 38 C.F.R. § 3.303(a).  

The appellant does not state, and the record does not suggest, that the Veteran's service-connected hearing loss or tinnitus caused or contributed to his death.  

In sum, the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for the cause of the Veteran's death is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for the cause of the Veteran's death is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


